Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1, 5, 11, 29, 34-36, 38-60 are allowed. Claims 2-4, 6-9, 12-28, 30-33, 37 are cancelled. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method  of permitting a UE and/or a base station to use downlink reference signals (e.g., channel state information reference signals) to determine an uplink precoder and/or to use uplink reference signals (e.g., sounding reference signals) to determine a downlink precoder when there is reciprocity between downlink channels and uplink channels.
The Applicants independent claim 1 recites, inter alia a method of wireless communication performed by a user equipment (UE), comprising: receiving a plurality of downlink reference signals; determining a precoder, of a plurality of precoders, to be used to precode an uplink communication based at least in part on one or more channel state information reference signals (CSI-RS) of the plurality of downlink reference signals; 
determining that the precoder cannot be used; and 
precoding the uplink communication using another precoder based at least in part on determining that the precoder cannot be used.
The Applicants independent claims 1, 29, 50 and 60  comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Zhang et al.  [US 20200076483 A1] discloses in para [0077] The UE may estimate the downlink channel from the network entity to the UE based on the CSI-RS and derive a UL precoding matrix to use for transmissions to the network entity based on the downlink channel estimate. For example, the UE may assume that the uplink channel is reciprocal to the downlink channel, and, based on the UL/DL reciprocity assumption and the received CSI-RS derive the UL precoding  matrix.
The prior art Kwak et al.[ US 20180287682 A1] discloses in para [0263] measurement unavailable CSI-RS resource processing method 2 for CRI report does not include a CSI-RS resource in which the terminal is not measured or in which channel state information is not generated when selecting a CRI and of selecting a CRI based on a CSI-RS resource in which channel state information is generated. When the CSI-RS resource is not measured, precoding applied to the CSI-RS resource may have completely different characteristics from precoding in previous transmission, and an error may occur in CRI selection when previous information of the resource is included. To prevent such an error, a CSI-RS resource that is not measured or in which channel state information is not generated may be excluded when selecting a CRI.
	However the combination of prior arts Zhang and Kwak does not discloses for independent claims 1, 29, 50 and 60  
determining that the precoder cannot be used; and 
precoding the uplink communication using another precoder based at least in part on determining that the precoder cannot be used.

Therefore, independent claims 1, 29, 50 and 60 are allowed for these above reasons. The respective dependent claims of independent claims 1, 29, 50 and 60 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. [US 20210266047 A1] Communication Method, Communications Apparatus, And System
Wenersson et al. [US 20170126294 A1] Precoding a Transmission From a Two-Dimensional Antenna Array Using a Partially Reshaped Codebook
Frenne et al. [US 20180242327 A1] Systems And Methods Of Reducing Interference In A Wireless Communications System
Wenersson et al. [US 20130242773 A1] Node and method for generating beamformed downlink communications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413